Name: Commission Regulation (EEC) No 3107/90 of 26 October 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 10 . 90 Official Journal of the European Communities No L 296/39 COMMISSION REGULATION (EEC) No 3107/90 of 26 October 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 2459/90 (2), as amended by Regulation (EEC) No 2740/90 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2459/90 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 289, 7. 10 . 1989, p . 1 . (J) OJ No L 231 , 25. 8 . 1990, p . 12. (J) OJ No L 264, 27. 9 . 1990, p. 16 . No L 296/40 Official Journal of the European Communities 27. 10. 90 ANNEX to the Commission Regulation of 26 October 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 45 from 5 to 11 November 1990 Week No 46 from 12 to 18 November 1990 Week No 47 from 19 to 25 November 1990 Week No 48 from 26 November to 2 December 1990 010410 90 (') 66,209 68,860 71,511 74,166 0104 20 90 (') 66,209 68,860 71,511 74,166 0204 10 00 (J) 140,870 146,510 152,150 157,800 0204 21 00 (J) 140,870 146,510 152,150 157,800 0204 22 10 0 98,609 102,557 106,505 110,460 0204 22 30 O 1 54,957 161,161 167,365 173,580 0204 22 50 O 183,131 190,463 197,795 205,140 0204 22 90 (J) 183,131 190,463 197,795 205,140 0204 23 00 (J) 256,383 266,648 276,913 287,196 0204 50 1 1 0 140,870 146,510 152,150 157,800 0204 50 13 0 98,609 102,557 106,505 110,460 0204 50 15 (2) 154,957 161,161 167,365 173,580 0204 50 19 (J) 183,131 190,463 197,795 205,140 0204 50 31 (*) 183,131 190,463 197,795 205,140 0204 50 39 (J) 256,383 266,648 276,913 287,196 0210 90 11 0 183,131 190,463 197,795 205,140 0210 90 19 (3) 256,383 266,648 276,913 287,196 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90 and (EEC) No 1580/90. (*) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90. (') The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.